Citation Nr: 0214879	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right buttock, involving Muscle Groups 
XVII, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right foot with injury to muscle group 
X, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and a friend


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 1996 rating decision, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the veteran's claims 
seeking entitlement to an increased rating in excess of 10 
percent for his service- connected residuals of a gunshot 
wound of the right foot, and a compensable rating for his 
service connected residuals of a gunshot wound of the right 
buttock.  A timely administrative appeal has been perfected 
with respect to these claims.

In March 1998, the RO assigned a separate 20 percent 
evaluation for a right ankle disability (characterized as 
limitation of motion of the right ankle, as a residual of a 
right foot gunshot wound); and continued the 10 percent 
evaluation assigned for a right foot disability 
(characterized as a right foot injury, Muscle Group X, as a 
residual of a right foot gunshot wound).  By the same rating 
action, the RO increased the disability evaluation for the 
service connected scar of the right buttock, as a residual of 
a right buttock gunshot wound, from noncompensable (zero 
percent) to 10 percent disabling.  

The RO, in a May 2002 rating action, granted an increased 
rating to 20 percent for residuals of a gunshot wound to the 
right buttock.  The RO assigned the 20 percent rating under a 
code pertaining to residuals of muscle injuries.  Inasmuch as 
the grant of this 20 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for residuals of a gunshot wound of the right 
buttock remains in controversy, and, hence, it is a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet.App. 35, 38 (1993).

The Board notes that the veteran's residuals of a gunshot 
wound to the right buttock has been assigned a 20 percent 
rating under the diagnostic code involving injuries to Muscle 
Group XVII.  The Board notes that the veteran's residuals of 
a gunshot wound to the right buttock also include a scar.  
Likewise, the residuals of a gunshot wound to the right foot, 
involving muscle group X, also include scars.  The current10 
percent rating was assigned for residuals of a gunshot wound 
to the right foot due to muscle injury to muscle group X.  
The veteran's current ratings are assigned under muscle 
injury codes.  The veteran may be entitled to additional 
disability ratings for a scar of the right buttock and scars 
of the right foot, if it can be established that the scars 
are separate and distinct from the rating criteria used to 
assign the 20 percent and 10 percent ratings.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  As this matter has 
not been developed or adjudicated by the RO; and in order to 
avoid any prejudice to the veteran, the issues of entitlement 
to separate ratings for a right buttock scar and for scars of 
the right foot, as a residual of the service-connected 
gunshot wound to the right buttock and right foot, are 
referred to the RO for appropriate action.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the Board's decision 
below will pertain to the issues listed on the cover page of 
this decision.

In January 1999, the Board remanded the claims to the RO for 
further development.  The Board also instructed the RO to 
issue a statement of the case pertaining to the issue of 
entitlement to an increased rating for limitation of motion 
of the right ankle as a residual of a gunshot wound to the 
right foot, rated 20 percent disabling.  The Board determined 
that the veteran filed a notice of disagreement with the 
March 1998 rating decision which assigned a 20 percent rating 
for limitation of motion of the right ankle as a residual of 
a gunshot wound.  In June 2000, the RO issued a statement of 
the case on this issue.  The veteran submitted a substantive 
appeal which was received at the RO in October 2000.  By a 
February 2001 letter, the RO notified the veteran that his 
appeal was not timely filed.  The RO informed the veteran of 
his appellate right in that same letter; however, the veteran 
did not appeal.  Thus, the Board does not have jurisdiction 
to review this matter.

In October 2000, the RO received the veteran's claim of 
service connection for a back disorder.  To date, the RO has 
not adjudicated this issue.  The Board, therefore, refers 
this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the right buttock, 
involving Muscle Groups XVII, produce no more than moderate 
impairment.

2.  The residuals of a gunshot wound to the right foot, 
involving muscle group X, produces no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to the right buttock, 
involving Muscle Groups XVII, have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, Code 5317 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right foot, involving 
Muscle Groups X, have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, Code 5310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for residuals of a gunshot 
wound to the right buttock and right foot.  The appellant and 
his representative were provided with a copy of the appealed 
September 1996 rating decision, a February 1997 statement of 
the case and supplemental statements of the case dated in 
March 1998, June 1998 and May 2002.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Additionally, the January 1999 Board remand informed the 
veteran of the evidence necessary to substantiate his claim.  
The RO, in a February 2001 letter, advised the veteran of the 
VCAA.  Correspondences from 1996 to 2001 informed the veteran 
of the evidence he would be responsible for submitting and 
what actions the RO would take in assisting him obtain 
relevant evidence.  Thus, under the circumstances in this 
case, the appellant has received the notice and assistance 
contemplated by law, and adjudication of the claims at this 
juncture poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

A January 1946 service discharge report reveals that the 
veteran sustained a gunshot wound to the right gluteus 
maximus which passed through the right foot.  Physical 
examination noted the veteran had no musculoskeletal defects 
and that his feet were normal.  

The veteran underwent VA examination in September 1950.  
During the examination, he complained of pain in the right 
thigh and cramps in the right lower extremity.  Physical 
examination revealed that at the outer lower quadrant of the 
right gluteal region was a nontender and nonadherent scar 3" 
x 1" in size.  At the lateral side of the heel was a scar 
which was the entrance of the missile.  At the central sole 
of the foot there was an adherent scar which was the exit of 
the missile.  There was no apparent involvement of bone or 
joint.  There was no muscle atrophy.  No anesthetic area 
could be demonstrated in the right lower extremity.  X-ray 
studies of the right thigh found nothing unusual and studies 
of the feet revealed no bony abnormality.  The diagnosis was 
residuals of gunshot wound, through and through, of the right 
foot and glancing wound of the right buttocks.  Also 
diagnosed was muscle injury to muscle group X, without 
manifestation.

When examined in February 1990, the veteran was noted to have 
a slanting scar of the right buttocks which was located on 
the outer lower quadrant.  It was reported that the muscle 
injury involved muscle group XVII.  The veteran was noted to 
have a through and through gunshot wound of the right foot.  
The point of entrance was on the lateral side of the heel and 
measured 3/8" x 2/8".  The scar was healed and nontender.  
A second scar was noted at the point of exit of the gunshot 
and was located on the center sole of the foot.  The muscle 
injury involved muscle group X.  The examiner reported that 
there was no limitation of motion of the right hip, right 
knee and right ankle joints except for pain at the upper 
limits of motion.  The examiner diagnosed residuals of 
gunshot wound to the right buttock involving an old healed 
scar and muscle injury involving muscle group XVII.  The 
examiner also diagnosed residuals of a through and through 
gunshot wound to the right foot including an old healed scar 
and muscle injury involving muscle group X.

In May 1996, the veteran filed a claim for an increased 
rating for the service-connected residuals of a gunshot wound 
to the right buttock and right foot.  In connection with his 
claim outpatient treatment records were obtained and the 
veteran underwent VA and QTC examinations.  

A July 1996 VA examination report notes that the veteran had 
a history of sustaining three gunshot wounds, one of the 
buttocks, one in the right thigh, and one in the left heel.  
The veteran complained of back pain, and numbness in the left 
leg.  Physical examination revealed right buttocks exit wound 
8 cm x 2 cm, right upper thigh questionable entrance wound, 
and a healed shrapnel entry-exit at the right thigh.  He had 
a decreased range of motion in the hips.  There was a full 
range of motion of the knees.  Dorsalis pedis pulse was 
decreased on the right and femoral pulses were present and 
equal.  The popliteal pulses were present and equal.   The 
muscle strength in the feet was 4+/5+ and he had full range 
of motion.  There was no evidence of tissue loss or muscle 
penetration, tendon damage, or damage to the bone or joints.  
There was no adhesion.  There was no evidence of muscle 
hernia.  The diagnoses were gunshot and shrapnel wounds times 
3; and feet and knees-full range of motion with no clinical 
sequela.

The veteran underwent VA examination in July 1997.  The 
examination report revealed that a July 1996 MRI of the 
lumbar spine revealed disc herniation at the level of L3, L4 
exerts mass effect up on the right L3 nerve roots under 
neural foramen.  The examination report reveals the veteran 
complained of severe pain in the hips and buttocks and 
numbness in the areas.  Physical examination revealed that 
the gluteus maximus muscle was penetrated by the gunshot, but 
the muscle groups were intact without pain on deep 
palpitation.  There was no muscular atrophy.  His arterial 
femoral pulses were present and symmetrical and equal.  
Arterial popliteal pulses were 3+/4 and motor strength was 
3/5 bilaterally.  Status post gunshot and shrapnel wounds, 
well healed scars without functional loss and severe 
degenerative joint disease of the lumbar spine, knees and 
left ankle were diagnosed.

VA outpatient treatment reports from 1997 and 1998 show that 
the veteran was treated primarily for disorders of which is 
not the subject of this appeal.  Several reports pertain to 
his nonservice-connected back disorder.  The reports show 
that the veteran complained of having pain and numbness of 
the right lower extremity.  The records demonstrate that the 
veteran was diagnosed as having discogenic disease of the 
lumbar spine.

During an April 1998 RO hearing, the veteran, his daughter 
and his friend offered testimony to the effect that higher 
ratings were warranted for the veteran's service-connected 
residuals of a gunshot wound to the right buttock and right 
foot.

In October 2000, the RO received a statement from Lamberto S. 
Olases, MD, to the effect that the veteran was under his care 
for status post gunshot wound to the right buttock and ankle.

The veteran underwent a QTC orthopedic examination in 
December 2002.  A history of the veteran sustaining a gunshot 
wound to the right buttocks and right foot was recorded.  The 
veteran reported he was confined to a wheel chair and 
required bedrest most of the time due to pain and fatigue 
secondary to the gunshot wound injury to the right buttock 
and right foot.  He reported having swelling and redness of 
the affected joints.  The examiner noted that the veteran had 
degenerative joint disease of both knees along with an L3-4 
herniated disc and L4-5 bulge.  Examination revealed that the 
right buttock appeared slightly atrophied in relation to the 
left buttock, but the contracture of the gluteus maximus was 
bilaterally equal.  It was noted that the veteran had a 7 x 1 
cm wound in the right buttock.  The examiner stated that the 
right gluteus maximus did not appear to be weakened.   The 
examiner stated that the veteran's current condition was more 
based on his lumbar disease than due to the gunshot wound.  
The range of motion of the right hip and right knee were 
normal.  There was fatigability and lack of endurance on 
repeated movement all throughout the range of motion of the 
right hip and right knee.  There were no objective findings 
of pain, weakness and incoordination on movement of the right 
hip and right knee.  Examination of the right foot revealed 
no limitation of motion.  There was no pain, weakness, 
fatigability, lack of endurance and incoordination on 
movement of the ankle.  There was no intrinsic atrophy.

Neurologic evaluation revealed atrophy of the right thigh and 
right calf with diminished right knee jerk and weakness of 
the right quadriceps, however, he had no sensory loss in 
either lower extremity.  Right knee jerk was diminished.  The 
examiner stated that one would evaluate the muscle disability 
as being moderate from the standpoint of the entrance and 
exit scar all being one through muscle tissue with some loss 
of the muscle substance.  

The examiner stated that by definition it would appear to be 
a moderate disability of muscle with loss of underlying 
tissue of the right buttock, as there was no evidence of any 
in the right foot.  There is no muscle herniation, no joint, 
bone, tendon and nerve damage.  There was no adherence.  
There was tissue atrophy of the right gluteus maximus muscle.

Neurological examination revealed the veteran's peripheral 
pulses were intact.  He showed evidence of L3-4 radiculopathy 
on the right, which was not related to the gunshot wound.  
The examiner stated that it would appear that the gunshot 
wound left a superficial injury, even though the gunshot went 
through the right buttock.  The examiner stated that the 
gunshot wounds of the buttock and the right foot would appear 
to be a glancing-type of missile track and the only muscle 
group that could be identified, and such was questionable, 
was that of the gluteus maximus.  The examiner identified 
that the veteran's main difficulty in his right lower 
extremity was associated with the right-sided L3-4 herniated 
disc rather than that of the service-connected right buttock 
and right foot disorders.  The examiner diagnosed status post 
gunshot wound to the right foot with no evidence of 
limitation of motion of the right ankle, and status post 
gunshot wound injury to the intrinsic muscles of the right 
foot, with residual pain.  The examiner noted that there did 
not appear to be any limitation of motion of the right ankle 
or foot and there was no change in intrinsic muscles of the 
foot from the gunshot wound.  The examiner also diagnosed 
status post gunshot wound to the right buttock with residual 
nontender scar and slight atrophy of the glitters maximus 
muscle. 

Based on the veteran's history and medical report, the 
examiner stated that the veteran sustained through and 
through gunshot wounds.  The examiner stated that the 
affected muscle group was the gluteus maximus with slight 
loss of underlying muscle.  The examiner stated that there 
was no objective finding of pain on range of motion of the 
right hip, knee and ankle.  Although there was no objective 
finding of pain on examination of the right hip and right 
foot, it was the examiner's opinion that during flare-ups the 
veteran would have difficulty in prolonged sitting, 
squatting, bending, climbing and prolonged walking and 
standing due to pain in the right buttock and right foot.  
Such difficulty would be due to wear and tear of the affected 
muscle and joints as a result of the gunshot wound injury 
affecting primarily the right buttock.

The examiner stated that there were no objective findings of 
weakness and incoordination affecting the right buttock.  He, 
however, noted that due to the injury to the right buttock 
with loss of underlying tissues, the veteran had some fatigue 
and lack of endurance of the right buttock/hip.  He stated 
that the veteran would have difficulty on prolonged standing, 
walking, climbing several flights of stairs, squatting, and 
getting in and out of the car.  The examiner opined that the 
weakness and excess fatigability in the right knee were not 
related to the gunshot wound injury to the right buttock, 
rather it was secondary to the herniated disc pathology of 
the lumbar spine and arthritis.  

The examiner determined that the residuals secondary to the 
gunshot wound were considered slight to moderate disabling.  
The examiner concluded that the majority of the symptoms of 
the veteran were secondary to his nonservice-connected right 
sided neural foraminal and far lateral disc herniation at the 
L3-4 level.  He noted that the veteran had an abnormal gait 
and would require the use of a cane or walker for ambulation 
due to his back pain and right leg radiculopathy.  He also 
had atrophy of the right quadriceps and right calf, 
diminished right knee jerk, with weakness fatigability and 
lack of endurance on movement of the right knee due to the 
nonservice-connected back condition.  He indicated that the 
fatigability and lack of endurance on repetitive movement of 
the right hip with slight atrophy of the muscle were related 
to the gunshot wound injury affecting the right buttock and 
right foot.

During a December 2002 QTC neurological examination, the 
veteran reported a history of sustaining a gunshot wound to 
the right buttock and proximal tibia.  He stated that since 
his injury he had pain in the right ankle and buttock.  He 
also reported that he had a long history of back pain.  The 
veteran reported that both of his legs were weak and that he 
had a hard time getting around.  He related that occasionally 
he had radiating pain and intermittent paresthesia with 
numbness over the lateral aspect of the right leg below the 
knee.  He related that he had bilateral knee pain as well.  
He reported fatigue and lack of endurance affecting the low 
back and both legs.  

The neurologist reported that an examination of the skin 
revealed a well-healed, linear scar in the right mid buttocks 
region measuring approximately 10 cm x less than 0.5 cm.  It 
was not attached to underlying muscle tissue and was freely 
moveable.  Examination of the right hip revealed a well 
healed scar secondary to the gunshot wound injury.  There was 
a full range of motion of the right hip.  There was 
fatigability throughout the range of motion in all direction.  
There was no pain, weakness, lack of endurance and 
incoordination on range of motion.  Examination of the lower 
extremities revealed no deformity, swelling, tenderness and 
inflammation.  There was limitation in standing and walking 
due primarily to low back pain.  There was normal tone in the 
upper and lower extremities.  The was no fasciculation or 
atrophy noted.  The buttock wound did not appear to be 
associated with significant loss of gluteal mass.  Lower 
extremity strength was 5/5 and symmetrical.  The examiner 
diagnosed scars, right buttock, from a gunshot wound and 
group X intrinsic muscles of the right foot from gunshot 
wound with residual pain on walking and standing.

The neurologist stated that as it relates to the veteran's 
right buttock injury, he did not observe loss of gluteal 
mass.  The gunshot wound to the right buttock was a through-
and-through injury and there was no adhesion of the skin to 
underlying tissue, nor was there significant loss of muscle 
mass.  The neurologist stated that the veteran's gluteal 
injury was quite superficial and would not be expected to be 
associated with neurogenic or significant muscular damage, 
bone and joint damage.  The neurologist also stated that on 
the basis of history and today's examination, there was no 
evidence of injury to the sciatic nerve or other peripheral 
nerves as a result of the veteran's 1945 gunshot wound and 
that it was more likely than not that the complaints of pain 
radiating to the right leg were related to the veteran's 
nonservice-connected discogenic lesion.

The neurologist reported that the medical findings confirmed 
that the gunshot wounds to the right buttock and right foot 
were through and through.  The examiner stated that there was 
no evidence of significant muscle damage, but that it was his 
opinion that the gluteus maximus muscle could have been 
affected.  He stated that the fact that the gluteus maximus 
was a major muscle in the area, an injury to the right 
buttock could likely result to injury to that muscle.  He 
stated that such was confirmed by the presence of a gunshot 
wound scar on the right buttock and finding of fatigability 
on movement of the right hip.  On examination there was no 
objective evidence of pain on range of motion and therefore 
there was no functional loss due to pain that can be 
determined at this time.  The neurologist stated that due to 
the through and through injury to the right buttock, it was 
at least as likely as not that pain could significantly limit 
the functional ability of the veteran due to the injury to 
the right buttock and right foot.  He stated that it was 
clinically reasonable to believe that the gunshot wound 
injury could result in a low tolerance to pain and less 
resistance to stress with overuse of the affected joint.  The 
neurologist reported that the veteran would be expected to 
experience weakness and excess fatigability on frequent 
bending, climbing, prolonged standing and walking due to the 
gunshot wound injury to the right buttock and right foot.  
There was no finding of incoordination on movement of the 
joint. 

After reviewing 38 C.F.R. § 4.56, the neurologist described 
the veteran's residuals of a gunshot wound as either slight 
to moderate.  The rationale given was that the veteran had a 
through and through injury; complained of fatigue and pain 
after moderate use, like walking and climbing the stairs; a 
finding of a minimum scar due to the gunshot wound; and 
fatigability on movement of the joint.  

When asked to separate the symptomatology associated with the 
veteran's nonservice-connected right sided formainal and far 
lateral disc herniation at the L3-4 level, from the 
symptomatology associated with service-connected right 
buttock and right foot disorders, the radiologist stated that 
the limitation of motion of the lumbar spine due to pain, and 
radiculopathy of the right leg were primarily due to the 
nonservice-connected lumbar disc herniation.  The neurologist 
concluded that the main difficulty of the veteran was due to 
his lumbar pathology as evident by marked limitation of 
motion, abnormal and slow gait.

The neurologist opined that based on examination, and review 
of medical records and history, he felt that it was more 
likely than not that the veteran sustained orthopedic 
injuries as a result of the gunshot wound injury in 1945.  He 
related that he found no evidence of injury to peripheral 
nervous system structures to the right hip and right foot and 
did not find evidence of significant loss of gluteal mass 
related to the veteran's right buttock injury.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (1997).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, in this case, the amendments 
are minor and consist primarily of reorganization, and do not 
affect the outcome of the claim.  

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  There was no evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Regulation notes that a "moderately severe" muscle 
disability results from a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaints include prolonged hospitalization for 
treatment of the wound, consistent complaints of the cardinal 
symptoms of muscle disability, and evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side; 
tests of strength and endurance compared to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).


A.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the right buttock, involving 
Muscle Group XVII


The veteran is currently rated 20 percent under 38 C.F.R. 
§ 4.73, Code 5317 for the service-connected residuals of a 
gunshot wound to the right buttock, involving Muscle Groups 
XVII.  Code 5317 pertains to Muscle Group XVII.  Such group 
affects the function of extension of the hip (1); abduction 
of thigh; elevation of opposite side of pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissait's) band, 
acting with muscle groups XIV (6) in postural support of body 
steadying pelvis upon head and femur and condyles of femur on 
tibia (1). Pelvic girdle group 2: (1) gluteus maximus; (2) 
gluteus medius; (3) gluteus minimus.  Under this code, a 0 
percent rating is assigned for a slight injury, a 20 percent 
rating for a moderate injury and a 40 percent rating is 
assigned for a moderately severe injury. 

As the medical evidence shows that, in 1945, the veteran 
sustained a through and through gunshot wound to the right 
buttocks, the injuries to Muscle Groups XVII must be 
evaluated as no less than moderate.  See 38 C.F.R. § 4.56.  
Such designation of a moderate muscle injury translates into 
a 20 percent rating under code 5317.

The evidence in connection with the claim for an increased 
rating fails to show that the veteran's service-connected 
residuals of a gunshot wound to the right buttock, involving 
Muscle Group XVII, warrant a rating in excess of 20 percent.  
In this regard, the evidence shows no more than a moderate 
muscle injury.  A moderately severe injury is not shown.  
There is no indication that the veteran's muscle injury 
involved debridement, prolonged infection, sloughing of soft 
parts or intermuscular scarring.  The medical evidence from 
1996 and 1997 shows that he had no muscle atrophy, loss of 
tissue, or muscle penetration of the gluteus maximus.  There 
was also no adhesion and no evidence of tendon, bone or joint 
damage due to the muscle injury.  Similar findings were noted 
when examined in December 2002 by an orthopedist and 
neurologist.  The orthopedist and neurologist both described 
the muscle injury as slight to moderate.  The orthopedist 
stated that it would appear that the gunshot wound left a 
superficial injury, even though the gunshot went through the 
right buttock.  He stated that the gunshot would appear to be 
a glancing type of missile track.  It was reported that the 
only muscle group that could be involved was the gluteus 
maximus, but that it was questionable.  The orthopedist 
stated that the veteran's right buttock was slightly 
atrophied in relation to the left buttocks, but that the 
contracture of the gluteus maximus was equal bilaterally.  
The neurologist stated that the buttock wound did not appear 
to be associated with significant loss of gluteal mass.  
Physical findings on neurological and orthopedic examination 
revealed that the right gluteus maximus did not appear to be 
weakened.  There was no muscle herniation, and no joint, 
bone, tendon, and nerve damage.  There was also no adherence.  
Moreover, it was reported that there were no objective 
findings of weakness and incoordination affecting the right 
buttock, however, it was noted that he had some fatigue and 
lack of endurance of the right buttock/hip due to the right 
buttock injury with underlying tissue loss.

The Board notes that the veteran complains of numbness and 
radiating pain of the right lower extremity.  The medical 
evidence, specifically the December 2002 examination reports, 
reveal that his complaints are primarily due to his 
nonservice-connected back disorder.

The medical evidence tends to suggest that the muscle injury 
to the gluteus maximus could have an impact on the function 
of the veteran's right hip.  Physical examinations 
consistently show that the veteran has a full range of motion 
of the right hip and there is no objective finding that the 
veteran has pain on range of motion studies.  In December 
2002, the orthopedist and neurologist found that the 
veteran's right hip would be expected to experience weakness 
and excess fatigability during flare-ups or upon prolonged 
sitting, squatting, bending, climbing, standing and walking 
as a result of the gunshot wound injury of the right 
buttocks.  The Board observes that any pain and/or loss of 
function of the right hip has been contemplated in the 20 
percent disability rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right foot with injury to 
muscle group X

The veteran is currently rated 10 percent under 38 C.F.R. 
§ 4.73, Code 5310 for the service-connected residuals of a 
gunshot wound to the right foot, involving Muscle Group X.  
Such muscle group affects movements of the forefoot and toes; 
propulsion thrust in walking.  Intrinsic muscles of the foot: 
Plantar: (1) Flexor digitorum brevis: (2) abductor hallucis; 
(3) abductor digiti minimis; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimis brevis; (9) dorsal and 
plantar interossei.  other important plantar structures: 
plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus, and long 
flexors of great and little toes.  Under this code, a 10 
percent rating for a moderate injury and a 20 percent rating 
is assigned for a moderately severe injury. 

As the medical evidence shows that the veteran sustained a 
through and through gunshot wound to the right foot, the 
injuries to Muscle Groups X must be evaluated as no less than 
moderate.  See 38 C.F.R. § 4.56.  Such designation of a 
moderate muscle injury translates into a 10 percent rating 
under code 5310.

Although the veteran complains of pain of the right foot, the 
medical evidence of record demonstrates no significant damage 
to muscle group X.  The evidence shows that the veteran 
sustained a through and through gunshot wound to the right 
foot with resultant entrance and exit scars.  The medical 
evidence does not demonstrate loss of deep fascia or muscle 
substance, impairment of muscle tonus, fascial defect, or 
atrophy in the right foot.  Examinations from 1950 to 2002 
revealed the veteran had no bone, joint, or tendon damage due 
to the gunshot wound to the right foot.  When examined by an 
orthopedist and a neurologist in December 2002, it was 
reported that there was no significant muscle damage to 
muscle group X and that there was no change in the intrinsic 
muscles of the foot from the gunshot wound.  He had no 
intrinsic muscle atrophy of the right foot.  He had good 
strength of the foot as evidenced by a ranking of 4/5.  No 
neurological impairment of the right foot due to the gunshot 
injury was indicated or reported. 

The Board concludes that no more than a 10 percent rating is 
warranted for the through and through gunshot wound of the 
right foot, and involving muscle group X.  The medical 
evidence does not demonstrate objective findings of a 
moderate severe injury.  There is no indication on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles when compared with the sound side.  
Additionally, there is no evidence that tests of strength and 
endurance compared to the left foot demonstrate positive 
evidence of impairment.  

The Board finds it noteworthy to mention that the veteran is 
separately service-connected and compensated for loss of 
motion of the ankle.  Additional compensation under 
Diagnostic Code 5310 may not be assigned based upon that same 
symptomatology and functional impairment as it would be 
duplicative.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994). 

Based on all the evidence of record, the Board has determined 
that the present symptomatology more nearly approximates the 
criteria for a 10 percent rating for moderate impairment of 
the muscles of Group X, and that the veteran's service- 
connected gunshot wound of the right foot with muscle group X 
involvement are most appropriately evaluated at 10 percent 
under DC 5310. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound to the right buttocks, involving Muscle Group XVII, is 
denied.

A rating in excess of 10 percent for residuals of a gunshot 
wound to the right foot, involving Muscle Group X, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

